Citation Nr: 9934644	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for myositis of the 
lumbar paravertebral muscles, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to June 
1954.

The instant appeal as to the increased rating claim arose 
from a January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico, which denied a claim for an increased rating for 
myositis of the lumbar paravertebral muscles.  The instant 
appeal as to the total disability rating claim arose from an 
August 1995 rating decision which denied a claim for a total 
rating based on individual unemployability.


REMAND

The appellant contends, in substance, that his service-
connected myositis of the lumbar paravertebral muscles is 
more severe than the current disability evaluation suggests; 
therefore, he believes an increased rating is warranted for 
that disorder.  He also asserts that his service-connected 
disabilities combine to render him unemployable.

The claim for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities appears to be inextricably intertwined 
with his claim for an increased evaluation.  According to 
Harris v. Derwinski, 1 Vet. App. 180 (1991), all issues which 
are inextricably intertwined with an issue on appeal must be 
determined before the issue on appeal can be decided.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for an increased rating and for a total disability 
evaluation are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Thus, VA has a duty to assist the veteran in the development 
of all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999). This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefits 
sought on appeal.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).

The Board finds that the evidence currently of record leaves 
unanswered significant questions about the severity of the 
veteran's low back disorder and the effect of the his 
service-connected disabilities on his employability.  The 
most recent VA examination of the spine, dated in July 1997, 
noted that "[t]here was exquisite pain objectively on all 
movement of the . . . lumbar spine."  That examination 
report also diagnosed clinical right S1 radiculopathy 
secondary to the service-connected myositis of the lumbar 
paravertebral muscles.

However, the available records contain no substantive 
discussion of how the pain and discomfort in the low back 
operates to limit the veteran's ability to use his low back 
in a functionally effective manner.  The United States Court 
of Appeals for Veterans Claims (Court) has stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Because the record does not show that any of 
the VA examiners undertook this analysis in the present case, 
and because the veteran has indicated and the records show 
that he does have pain that limits function in the low back, 
the matter must be remanded for a new VA examination.

Further, the examiner should assess the nature and severity 
of the clinical right S1 radiculopathy secondary to the 
service-connected myositis of the lumbar paravertebral 
muscles.  In addition, the examiner should attempt to 
identify the limitation of activity imposed by the veteran's 
service-connected disabilities, viewed in relation to the 
medical history, considered from the point of view of the 
appellant working or seeking work, with a full description of 
the effects of disability upon the appellant's ordinary 
activity.

The Board reminds the appellant that the requested 
examination is being scheduled to assist VA in properly 
adjudicating his claims, and that his failure to report for 
the examination may result in his claims being denied.  
38 C.F.R. § 3.655(b) (1999).  The Court has indicated that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
desires help with his claim, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations and keeping VA apprised of his current 
whereabouts.  Id.  See also Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The last VA treatment records from the San Juan VA Medical 
Center (MC) in the claims folder are dated in February 1992.  
Any later treatment records should also be associated with 
the record.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his myositis of the lumbar 
paravertebral muscles and his right S1 
radiculopathy that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Treatment 
records from the San Juan VAMC since 
February 1992 should be developed.  Any 
such records should then be associated 
with the VA claims folder.

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA examination to 
determine: 

(a)  the current nature and severity 
of the myositis of the lumbar 
paravertebral muscles and the 
clinical right S1 radiculopathy; and 

(b)  the limitation of activity 
imposed by the veteran's service-
connected disabilities, viewed in 
relation to the medical history, 
considered from the point of view of 
the appellant working or seeking 
work, with a full description of the 
effects of disability upon the 
appellant's ordinary activity.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
measured in degrees, and X-ray studies, 
should be conducted.  With respect to the 
functioning of the veteran's low back, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his low 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  Range of motion 
testing should be conducted with an 
explanation as to what is the normal 
range of motion.  The claims folder and a 
copy of this remand should be made 
available and reviewed by the examiner.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of low back 
pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the RO shall determine whether the appellant's 
claims may now be allowed.  If not, provide the appellant and 
his representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




